Citation Nr: 1337601	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  08-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for mitral stenosis secondary to rheumatic fever


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active service from September 1980 to November 1980.  

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.  

In September 2011, the Veteran presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the Seattle RO.  A transcript of the hearing is associated with the record.  

In March 2012, the Board reopened the Veteran's previously denied claim, but then denied it on the merits.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The memorandum decision was premised on a failure to obtain reasonably identified private treatment records.  Specifically, the Veteran testified at a hearing before the Board that she had been hospitalized at Guam Memorial Hospital approximately two months after being discharged from service (the Veteran was discharged in November 1980).  She also reported having undergone open heart surgery in February 1991 and again in January 2003.  The Court directed that efforts be made to obtain any records associated with these treatments.  This should be done.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the exact dates and/or locations of all the medical treatment she has received since service, to specifically include the following treatment/hospitalization:

a) her hospitalization at the Guam Memorial Hospital in late 1980 or early 1981; 

b) her open heart surgery in February 1991; and 

c) her open heart surgery in January 2003.

Then, seek to obtain any identified records.  A negative response should be requested if no records are available.

2.  Conduct any additional development that logically flows from the requested development.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


